473 F.2d 1388
1972 Trade Cases  P 74,189
UNITED STATES of America, Appellee,v.William N. BOSTIC, Appellant.
No. 72-1116.
United States Court of Appeals,Fourth Circuit.
Argued Sept. 12, 1972.Decided Oct. 2, 1972.Certiorari Denied May 7, 1973.See 93 S. Ct. 2146.

Joseph J. Lyman, Washington, D. C.  (W. Ray Berry and Fulmer, Berry & Alford, Columbia, S. C., on brief), for appellant.
Robert E. Duncan, Atty., F. T. C.  (Ronald D. Dietrich, Gen. Counsel, Harold D. Rhynedance, Jr., Asst. Gen. Counsel, F. T. C., Thomas E. Kauper, Asst. Atty. Gen., Howard E. Shapiro, George Edelstein, Attys., Dept. of Justice, John K. Grisso, U. S. Atty., Charles W. Gambrell, Asst. U. S. Atty., on brief), for appellee.
Before WINTER and BUTZNER, Circuit Judges, and MURRAY, District Judge.
PER CURIAM:


1
In this appeal from the judgment of the district court, imposing civil penalties pursuant to the Federal Trade Commission Act for violations of a final cease-and-desist order of the Federal Trade Commission and enjoining further violations by defendant, we find no error. We affirm for the reasons sufficiently stated by the district court.  United States v. Bostic, 336 F. Supp. 1312 (D.S.C.1972).


2
Affirmed.